Exhibit 10.62

EXECUTION VERSION

Trademark Security Agreement

TRADEMARK SECURITY AGREEMENT, dated as of October 15, 2010, by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) of the Security Agreement
referred to below (each a “Grantor” and, collectively, the “Grantors”), in favor
of Credit Suisse AG, as agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

W i t n e s s e t h:

WHEREAS, pursuant to the Credit Agreement, dated as of October 15, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among KNOLOGY, INC. (the “Borrower”), the Lenders
and Issuers party thereto, the other parties thereto and Credit Suisse AG,
acting through one or more of its branches, as Administrative Agent and
Collateral Agent for the Lenders and Issuers, the Lenders and the Issuers have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

WHEREAS, all the Grantors are party to a Pledge and Security Agreement of even
date herewith in favor of the Collateral Agent (the “Security Agreement”)
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Collateral Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Collateral Agent
as follows:

Section 1.        Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

Section 2.        Grant of Security Interest in Trademark Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):

(a)        all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

 

1



--------------------------------------------------------------------------------

(b)        all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and

(c)        all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future
(i) infringement or dilution of any Trademark or Trademark licensed under any
Trademark License or (ii) injury to the goodwill associated with any Trademark
or any Trademark licensed under any Trademark License.

Section 3.        Security Agreement

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Knology, Inc.

Knology Broadband, Inc.

Valley Telephone Co., LLC

Knology of Kansas, Inc.

BlackHills FiberCom, LLC

as Grantors

By:

 

/s/ M. Todd Holt

Name:

  M. Todd Holt

Title:

  President and Chief Financial Officer

 

ACCEPTED AND AGREED

as of the date first above written:

CREDIT SUISSE AG, CAYMAN  ISLANDS BRANCH,

as Collateral Agent

By:

 

/s/ Bill O’ Daly

  Name: Bill O’ Daly   Title: Director

By:

 

/s/ Christopher Reo Day

  Name: Christopher Reo Day   Title: Associate

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Trademarks

 

I. Trademark Registrations

 

 

Owner of Record

 

  

 

Mark

 

  

Reg. No.

 

  

Reg. Date

 

Knology, Inc.    KNOLOGY MAKES SENSE    3042899    1/10/06 Knology, Inc.   
BUILD YOUR OWN BUNDLE    3072515    3/28/06 Knology, Inc.    KNOLOGY MEANS
BUSINESS    3134908    08/29/06 Knology, Inc.    B.Y.O.B.    3061747    02/28/06
Knology, Inc.    HOT SPOT KNOLOGY    3,841,228    8/31/10 Knology, Inc.    WE’RE
ALL CONNECTED    3,618,196    5/12/09 Knology, Inc.    FLEXCONNECT    3,566,697
   1/27/09 Knology Broadband, Inc.    KNOLOGY    2,237,536    4/6/99 Valley
Telephone Cooperative, Inc.    VALLEY TRAVELGUARD    2,909,959    12/14/04 Black
Hills FiberCom, LLC    PC PLUS PACKAGE    2,842,854    05/18/04 Knology of
Kansas, Inc.    Geeks on Wheels    2,046,145    03/18/97 Knology of Kansas, Inc.
   Sunflower Broadband    2,701,234    03/25/03 Knology of Kansas, Inc.   
Broadband Man & Design    3,035,265    12/27/05 Knology of Kansas, Inc.   
Broadband Man    3,037,903    1/3/06 Knology of Kansas, Inc.    Wave Runner   
3,261,084    7/10/07 Knology of Kansas, Inc.    World Class Broadband, Hometown
Care    3,601,113    4/7/09 Knology of Kansas, Inc.    ELLINGTON    3,188,380   
12/19/06 Knology of Kansas, Inc.    DJANGO    3,117,015    7/18/06 Knology of
Kansas, Inc.    LJWORLD    3,449,376    6/17/08 Knology of Kansas, Inc.   
BASEHOR SENTINEL    3,449,375    6/17/08 Knology of Kansas, Inc.    SHAWNEE
DISPATCH    3,449,374    6/17/08 Knology of Kansas, Inc.    THE LANSING CURRENT
   3,449,373    6/17/08 Knology of Kansas, Inc.    THE EUDORA NEWS    3,449,372
   6/17/08 Knology of Kansas, Inc.    THE DESOTO EXPLORER    3,449,371   
6/17/08



--------------------------------------------------------------------------------

Knology of Kansas, Inc.    BALDWIN CITY SIGNAL    3,449,370    6/17/08 Knology
of Kansas, Inc.    MEDIAPHORMEDIA    3,409,941    4/8/08 Knology of Kansas, Inc.
   LAWRENCE-JOURNAL-WORLD    2,468,984    7/17/01 Knology of Kansas, Inc.   
LAWRENCE-JOURNAL-WORLD    2,383,130    9/5/00

  II. Trademark Applications

 

Knology of Kansas, Inc.    WELLCOMMONS    77/933,636    2/11/10 Knology of
Kansas, Inc.    STORYMARKET    77/88,864    11/25/09 Knology of Kansas, Inc.   
WELCOMMONS    77/933,629    2/11/10

 

- 5 -